Citation Nr: 0507027	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  00-00 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to September 
1971.  This matter originally came before the Board of 
Veterans' Appeals from an October 1999 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
regional office (RO).  

In January 2002, the Board remanded the case for additional 
development.  

In an August 2004 decision, the Board found that new and 
material evidence had been received to reopen the veteran's 
claim for service connection for post-traumatic stress 
disorder.  That issue was then remanded for additional 
development.  

Subsequently, a November 2004 rating action denied the 
veteran's claim on the merits.


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran does not currently have post-traumatic stress 
disorder.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letters dated in April 2002 and April 2003, the RO advised 
the appellant of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The appellant was advised 
that VA would make reasonable efforts to help him get the 
evidence necessary to substantiate his claim for entitlement 
to service connection for post-traumatic stress disorder, but 
that he must provide enough information so that VA could 
request any relevant records.  The appellant was advised of 
the evidence received and was requested to provide 
authorization for the release of any private medical records.  
The appellant was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  

The February 2004 supplemental statement of the case (SSOC) 
and the VCAA letters notified the appellant of the relevant 
laws and regulations pertinent to his claim, and essentially 
advised him of the evidence necessary to substantiate his 
claim.  The VCAA letter and the SSOC notified the appellant 
of his and VA's respective obligations to obtain different 
types of evidence.  They also advised the appellant of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for the actions.  

Relevant private medical and VA outpatient records have been 
obtained, and the veteran has been provided with VA 
examinations in May 1999 and December 2003.  The appellant 
has not indicated that he has any additional evidence to 
submit.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA as regards the 
veteran's claims.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board notes that eligibility for a post-traumatic stress 
disorder service connection award requires: (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) credible supporting evidence that the 
claimed inservice stressor actually occurred; and (3) a link, 
established by medical evidence, between the current symptoms 
and the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(2001) (as amended, 64 Fed. Reg. 32808, June 18, 1999).  As 
amended, section 3.304(f) provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also 38 
U.S.C.A. § 1154(b) (West 2002).

In deciding this appeal, the Board will apply the amended 
version of section 3.304(f) cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply).  The amended 
version of section 3.304(f) removed the requirement of a 
"clear" diagnosis of post-traumatic stress disorder and 
replaced it with the specific criteria that a post-traumatic 
stress disorder diagnosis must be established in accordance 
with 38 C.F.R. 4.125(a), which mandates that for VA purposes, 
all mental disorder diagnoses must conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM- IV).

The Board's interpretation that the amended version of 38 
C.F.R. § 3.304(f) is a liberalizing change in the law is 
premised on a precedent decision of the Court. In the case of 
Cohen v. Brown, 10 Vet. App. 128 (1997), the Court took 
judicial notice of the mental health profession's adoption of 
the Diagnostic and Statistical Manual of Mental Disorders 32 
(4th ed. 1994) and its more liberalizing standards to 
establish a diagnosis of post-traumatic stress disorder, 
specifically, a change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger post-traumatic stress disorder, to a 
subjective standard - would a person's exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror. Hence, the Court noted that a more 
susceptible person could have post-traumatic stress disorder 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140- 
41 (1997).

The interpretation that the revised version of 38 C.F.R. § 
3.304(f) is more favorable is reinforced by two additional 
points: (1) the Court's view that the "clear diagnosis" 
standard set forth under the old version of section 3.304(f) 
should be an "unequivocal" one, Cohen, 10 Vet. App. at 139, 
which in the Board's view reflects a more stringent hurdle 
for the claimant to overcome, and (2) the fact that the June 
1999 amendments to 38 C.F.R. § 3.304(f) were made 
retroactively effective to the date of the Court's decision 
in Cohen, March 7, 1997, reflecting the Department's view 
that the holding in that decision liberalized the criteria to 
establish service connection for post-traumatic stress 
disorder.  

Since the Board finds that the veteran does not have post-
traumatic stress disorder in accordance with 38 C.F.R. 
§ 4.125, it will not discuss the adequacy or corroboration of 
claimed stressor(s).  

A May 1991 VA examination noted that the veteran complained 
of inability to tolerate crowds or loud noises, and preferred 
an isolated existence.  The diagnoses were alcohol and drug 
abuse disorder and post-traumatic stress disorder, delayed.

The veteran underwent a court-ordered psychological 
evaluation in March 1999.  Testing showed difficulty with 
impulse and emotional control, fluctuating ego controls, and 
introversive personality with repressive and suppressive 
defenses.  Depressive tendencies, as well as a high level of 
tension and anxiety were reflected.  Other tests showed a 
pattern of substance abuse.  His history, self-report, 
evaluation results, and clinical presentation suggest that 
his behavior is influenced by the existence of psychological 
deficits that are of long-standing duration.  His deficits 
are reflected in chronic depression, anxiety, polysubstance 
abuse, and overall deficit functioning with respect to 
social, employment, and interpersonal activities.  The 
examiner stated that the veteran's clinical history also 
suggested a clinical syndrome characterized by post-traumatic 
stress disorder in addition to depression and polysubstance 
abuse.  

A VA psychiatric examination was conducted in May 1999.  The 
examiner reviewed the claims folder prior to the evaluation 
of the veteran.  The veteran was noted to have used alcohol 
and multiple drugs since his separation from service, and to 
have been in and out of jail over the years.  On examination, 
the veteran was alert, oriented, and well-groomed.  He denied 
auditory or visual hallucinations, and suicidal or homicidal 
ideations.  There was no evidence of paranoid ideations, 
loose associations, or flight of ideas.  The veteran was 
noted to be eating and sleeping well, with no feelings of 
guilt or remorse.  His energy level and concentration were 
good, and he had interest in things going on around him.  The 
examiner stated that the veteran did not have any symptoms 
associated with depression or post-traumatic stress disorder.  
The diagnoses were multiple substance abuse and antisocial 
personality disorder. 

The veteran was seen at the Miami Vet Center between December 
1999 and June 2000.  He was treated for post-traumatic stress 
disorder in individual and group therapy settings.

A VA psychiatric examination was conducted in December 2003.  
The examiner reviewed the claims folder in conjunction with 
the evaluation.  The veteran did not emphasize his reported 
stressors, but indicated that he did not like to talk about 
them.  He did not describe being overwhelmed or immobilized 
by what occurred in Vietnam.  He described difficulty falling 
asleep and interruptions in his sleep.  The veteran reported 
dreams, but not ones associated with his Vietnam experiences.  
He did not describe daytime intrusive thoughts.  The veteran 
did not have major symptoms of avoidance, and he was able to 
watch war movies.  He did not describe hypervigilance, but 
did say he had a startle reaction.  The veteran reported 
anxiety when in crowds.  The veteran did not report 
significant depression, but said he occasionally felt blue.  
His energy level and appetite varied.  He had no suicidal 
thinking or plan.  There was no homicidal thinking.  The 
veteran described some guilt.  The veteran was described as a 
relatively inactive and unproductive individual who had not 
worked since 1989 and spent a lot of time just sitting around 
at various people's houses.  He had no panic attacks or 
psychotic symptoms.  

On examination, the veteran was oriented to time, place, 
person, and situation.  He was subdued, and did not elaborate 
on his answers.  He was coherent and made eye contact with 
the examiner.  The veteran primarily gave concrete answers.  
His mood appeared to be depressed, with some anxiety and 
history of irritability and boredom.  Affect was consistent 
with his thought content, and he appeared to be subdued, 
depressed at times, and sluggish.  Cognitive functions were 
grossly intact.  It was uncertain whether he was capable of 
insight, and his judgment appeared to be adequate.  It was 
the examiner's opinion that the veteran showed a mixture of 
symptoms, some of them falling in the category of depression 
and isolation.  He was diagnosed with depressive disorder, 
not otherwise specified, having a combination of some anxiety 
and some depression and inactivity as well as a lack of 
satisfaction in life.  The examiner stated that the veteran 
did not fulfill the criteria for post-traumatic stress 
disorder described in DSM-IV.  The examiner stated that the 
veteran's psychiatric condition was of undetermined etiology; 
the veteran did not make a direct connection between his 
symptoms and his experience in Vietnam, except to state that 
he was a much more angry individual after he returned.

Psychiatric diagnoses, including post-traumatic stress 
disorder must conform to the DSM-IV.  See 38 C.F.R. § 4.125.  
The Board must weigh the medical evidence in determining 
whether the record supports a finding that the veteran has 
post-traumatic stress disorder.  In this analysis, the Board 
gives little weight to the May 1991 VA examination since it 
is so remote in time, and thus comparatively less relevant to 
the question of the veteran's proper current diagnosis.  
Furthermore, a diagnosis of post-traumatic stress disorder 
made in 1991 is of limited probative value in any case since 
it predated the adoption of the DSM-IV in May 1994.  

The March 1999 psychological evaluation relied in large part 
on the veteran's reported history of treatment for post-
traumatic stress disorder in its finding that he manifested 
that disability.  There was no discussion of symptomatology 
supporting that diagnosis.

The Board acknowledges that the veteran was treated for post-
traumatic stress disorder symptoms for several months at the 
Vet Center.  However, in arriving at a finding as to whether 
the veteran may be said to have post-traumatic stress 
disorder, the Board has accorded more weight to the opinions 
of the two VA psychiatrists who had the benefit of a review 
of the entire record as well as lengthy interviews with the 
veteran.  Those examiners' unequivocal opinions, dated in May 
1999 and December 2003, as to the veteran's diagnoses are the 
most persuasive in the record.  It is significant that both 
examiners, in opinions separated by more than four years, 
definitively concluded that the veteran did not manifest 
symptomatology supporting a diagnosis of post-traumatic 
stress disorder.  The latter examiner specifically indicated 
that the veteran did not meet the diagnostic criteria for 
post-traumatic stress disorder described in DSM-IV.  

Although the veteran contends that he has post-traumatic 
stress disorder attributable to inservice stressors, the 
Board notes that the veteran's opinion as to medical matters, 
no matter how sincere, is without probative value because he, 
as a lay person, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Accordingly, the Board has concluded that the preponderance 
of the evidence is against the veteran's claim for service 
connection for post-traumatic stress disorder.  Since the 
weight of the evidence for and against the claim is not in 
relative equipoise, the reasonable doubt rule does not apply.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).


ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


